


110 HR 3417 IH: Commission on the Tax Treatment of

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3417
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Larson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To establish the Commission on the Tax Treatment of Hedge
		  Funds and Private Equity.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on the Tax Treatment of
			 Hedge Funds and Private Equity Act of 2007.
		2.EstablishmentThere is established a commission to be
			 known as the the Commission on the Tax Treatment of Hedge Funds and
			 Private Equity (in this Act referred to as the
			 Commission).
		3.Duties of the
			 Commission
			(a)In
			 GeneralThe Commission shall
			 review the hedge fund and private equity industry in the United States and make
			 recommendations to Congress on the tax treatment for these industries.
			(b)Particular
			 IssuesIn carrying out its
			 duties under subsection (a), among the issues the Commission shall consider are
			 the following:
				(1)The fairness and equity of various tax
			 treatments.
				(2)The impact of any
			 proposed changes to the tax treatment of hedge funds and private equity,
			 specifically on—
					(A)employment and job
			 creation,
					(B)investors, including institutional
			 investors like pension funds and college endowments,
					(C)United States
			 competitiveness and the state of the United States as the world’s premiere
			 financial center, and
					(D)technology and innovation.
					(3)The regulatory structure of these
			 entities.
				4.Membership
			(a)Number and
			 AppointmentThe Commission shall be composed of 10 members
			 appointed as follows:
				(1)3
			 members shall be appointed by the majority leader of the Senate.
				(2)3
			 members shall be appointed by the Speaker of the House of
			 Representatives.
				(3)2
			 members shall be appointed by the minority leader of the Senate.
				(4)2
			 members shall be appointed by the minority leader of the House of
			 Representatives.
				(b)QualificationsThe members shall have knowledge and
			 expertise in matters to be studied by the Commission, except that the members
			 shall not have a conflict of interest with any matter the issue is required to
			 review under section 3.
			(c)TermsMembers
			 shall be appointed for the life of the Commission.
			(d)VacanciesAny
			 vacancy in the Commission shall be filled in the same manner as the original
			 appointment.
			(e)ChairThe
			 Chair of the Commission shall be designated by the Speaker of the House of
			 Representatives, after consulting with the majority leader of the Senate and
			 the minority leaders of the House of Representatives and the Senate.
			(f)Deadline for
			 AppointmentThe appointments of the members of the Commission
			 shall be made no later than 30 days after the date of enactment of this
			 Act.
			(g)Basic
			 Pay
				(1)Rates of
			 payExcept as provided in paragraph (2), members shall each be
			 paid at a rate not to exceed the rate of basic pay for level IV of the
			 Executive Schedule for each day (including travel time) during which they are
			 engaged in the actual performance of duties vested in the Commission.
				(2)Prohibition of
			 compensation of federal employeesMembers of the Commission who
			 are full-time officers or employees of the United States may not receive
			 additional pay, allowances, or benefits by reason of their service on the
			 Commission.
				(h)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
			(i)Retired
			 AnnuitantsA member of the Commission who is an annuitant
			 otherwise covered by section 8344 or section 8468 of title 5, United States
			 Code, shall not be subject to the provisions of that section with respect to
			 membership on the Commission by reason of membership on the Commission.
			(j)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number may hold hearings.
			(k)Meetings
				(1)First
			 meetingThe Commission shall hold its first meeting on a date
			 designated by the Speaker of the House of Representatives which is not later
			 than 30 days after the date on which all members have been appointed.
				(2)Subsequent
			 meetingsAfter the first meeting, the Commission shall meet upon
			 the call of the Chair.
				5.Staff of
			 Commission
			(a)DirectorThe
			 Commission shall have a Director who shall be appointed by the Chair. The
			 Director shall be paid a rate not to exceed the maximum rate of basic pay for
			 GS–15 of the General Schedule.
			(b)Additional
			 StaffIn addition to the Director, the Chair may appoint and fix
			 the pay of up to 3 staff members, except that any staff member appointed under
			 this subsection shall not be paid at a rate to exceed the maximum rate of basic
			 pay for GS–15 of the General Schedule.
			(c)Applicability of
			 Certain Civil Service LawsThe Director and staff of the
			 Commission may be appointed without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to classification and General Schedule pay rates.
			(d)Staff of Federal
			 AgenciesUpon the request of the Chair of the Commission, the
			 head of any Federal department or agency may detail, without reimbursement, any
			 of the personnel of that department or agency to the Commission to assist in
			 carrying out its duties under this Act.
			6.Powers of
			 Commission
			(a)Hearings and
			 SessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate.
			(b)Powers of
			 Members and AgentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 Official DataThe Commission may secure directly from any agency
			 of the United States information necessary to enable it to carry out this Act.
			 Upon the request of the Chair of the Commission, the head of that department or
			 agency shall furnish that information to the Commission.
			(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(e)Administrative
			 Support ServicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			7.Report
			(a)In
			 GeneralThe Commission shall transmit a final report to the
			 President and Congress not later than 90 days after the date on which the
			 members of the Commission are first appointed.
			(b)ContentsThe final report shall contain a detailed
			 statement of the findings, conclusions, and recommendations of the Commission
			 which address the issues stated in section 3(b).
			8.TerminationThe Commission shall terminate 30 days after
			 the date on which the Commission submits its final report to the President and
			 Congress under section 7.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
